DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JOSEPH WASHAWITZ,
                             Appellant,

                                     v.

     SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
                         Appellee.

                              No. 4D17-1420

                              [March 15, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 50-2016-CA-014467-
XXXX-MB.

  Joseph Washawitz, South Bay, pro se.

  Beverly Brewster, Assistant General            Counsel,   Department   of
Corrections, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.